FRICK, J.
I concur. As pointed out by the Chief Justice, the marital relations theretofore existing between Mr. and Mrs. Bess had "been legálly dissolved for some time prior to the filing of the -complaint in this case, and the six children, four girls and two boys, had been separated, the mother being awarded the girls while the father was given the care and custody of the boys, one of whom was sickly. The first duty of the father, therefore, was to provide maintenance for the boys, since he was especially charged by the divorce court with their care. If, however, he had ability to earn money, or had other means, the law still required him to provide maintenance for the girls, notwithstanding the fact that their custody had bee been awarded to the mother. But, as is said by the Chief •Justice, Mr. Bess, in his struggle to obtain the means of support, could hardly obtain sufficient for the two boys and himself, and was utterly unable to provide means for the mother •or the girls. In view of this, it would be a somewhat peculiar administration of the láw in question, to say the least, if it ■should be held that Mr. Bess should be punished for what he was utterly unable to prevent. Moreover, to imprison him ■could result only in depriving the little boys of their means ■of support. Such a result would be more or less tragic for them, to say the least. Would either the county, the state, or anyone else, not excluding the mother and the four girls, be benefited by his imprisonment, and thus make the little boys *50also objects of charity, as it is contended is the case with the little girls ? I think not. While the law in question is salutary, it nevertheless is of that character which requires it to be administered with some care so as to not produce more mischief by it enforcement in certain cases than can be prevented thereby. The law only punishes for a willful neglect of duty imposed by it, and the evidence is wholly insufficient to sustain a finding to that effect. I thoroughly agree with the comments of the Chief Justice relative to the duty of a parent to provide for his children, but where it appears, as it does in this case, that the parent is unable to discharge such duty, it would be a travesty of justice to punish him.